UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 0-29963 FINDEX.COM, INC. (Exact name of registrant as specified in its charter) Nevada 88-0379462 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 620 North 129th Street, Omaha, Nebraska 68154 (Address of principal executive offices) (Zip Code) (402) 333-1900 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the proceeding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [_]Accelerated filer [_] Non-accelerated filer [_] (Do not check if a smaller reporting company)Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [_] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes [_] No [_] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: At May 15, 2008, the registrant had outstanding 54,072,725 shares of common stock, of which there is only a single class. FINDEX.COM, INC. QUARTERLY REPORT ON FORM 10-Q FOR FISCAL QUARTER ENDED MARCH 31, 2008 - INDEX - Page PART I - FINANCIAL INFORMATION: Item 1.Financial Statements: F-1 Balance Sheets – March 31, 2008 (unaudited) and December 31, 2007 F-1 Statement of Operations (unaudited) for the three months ending March 31, 2008 and for thethree months ending March 31, 2007 F-2 Statement of Cash Flows (unaudited) for the three months ending March 31, 2008 and for thethree months ending March 31, 2007 F-3 Notes to Unaudited Financial Statements F-4 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3.Quantitative and Qualitative Disclosures About Market Risk 9 Item 4T.Controls and Procedures 9 PART II - OTHER INFORMATION: 10 Item 1.Legal Proceedings 10 Item 1A. Risk Factors 10 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3.Defaults Upon Senior Securities 10 Item 4.Submission of Matters to a Vote of Security Holders 10 Item 5.Other Information 11 Item 6.Exhibits 11 Signatures 13 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Findex.com, Inc. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, 2008 December 31, 2007 Assets Current assets: Cash and cash equivalents $ 724,097 $ 1,134,547 Accounts receivable, trade, net 109,194 236,301 Inventories 93,047 93,852 Other current assets 88,976 135,626 Total current assets 1,015,314 1,600,326 Property and equipment, net 47,928 56,214 Intangible assets, net 1,050,567 979,011 Other assets 106,620 92,860 Total assets $ 2,220,429 $ 2,728,411 Liabilities and stockholders’ equity Current liabilities: Accounts payable, trade $ 619,767 $ 627,720 Accounts payable, related party 51,607 75,302 Accrued royalties 565,859 587,692 Derivative liabilities 906,274 Other current liabilities 378,120 417,903 Total current liabilities 1,615,353 2,614,891 Long-term debt, net 51,337 11,877 Deferred income taxes, net 27,775 34,800 Commitments and contingencies (Note 11) Stockholders’ equity: Preferred stock, $.001 par value 5,000,000 shares authorized -0- and -0- shares issued and outstanding, respectively Common stock, $.001 par value 120,000,000 shares authorized, 53,250,817 and 52,250,817 shares issued and outstanding, respectively 53,251 52,251 Paid-in capital 7,754,081 7,715,081 Retained (deficit) (7,281,368 ) (7,700,489 ) Total stockholders’ equity 525,964 66,843 Total liabilities and stockholders’ equity $ 2,220,429 $ 2,728,411 See accompanying notes. F-1 Table of Contents Findex.com, Inc. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, 2008 2007 Revenues, net of reserves and allowances $ 611,531 $ 1,155,493 Cost of sales 254,909 495,358 Gross profit 356,622 660,135 Operating expenses: Sales and marketing 188,143 196,489 General and administrative 510,526 489,866 Total operating expenses 698,669 686,355 Loss from operations (342,047 ) (26,220 ) Other income (expenses), net 4,894 (8,830 ) Gain on fair value adjustment of derivatives 305,620 26,544 Gain on settlement of derivative liabilities 450,654 Income (loss) before income taxes 419,121 (8,506 ) Income tax benefit 2,825 Net income (loss) 419,121 (5,681 ) Retained deficit at beginning of year (7,700,489 ) (7,098,397 ) Retained deficit at end of period $ (7,281,368 ) $ (7,104,078 ) Net earnings (loss) per share: Basic $ 0.01 $ 0.00 Diluted $ 0.01 $ 0.00 Weighted average shares outstanding: Basic 52,635,432 49,788,317 Diluted 52,635,432 49,788,317 See accompanying notes. F-2 Table of Contents Findex.com, Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2008 2007 Cash flows from operating activities: Cash received from customers $ 681,510 $ 1,099,252 Cash paid to suppliers and employees (784,502 ) (899,692 ) Other operating activities, net 10,157 (6,996 ) Net cash (used) provided by operating activities (92,835 ) 192,564 Cash flows from investing activities: Software development costs (47,890 ) (109,705 ) FormTool purchase (100,000 ) Deposits paid (40,000 ) Other investing activities, net (13,860 ) (4,568 ) Net cash used by investing activities (161,750 ) (154,273 ) Cash flows from financing activities: Payment made for settlement of derivative liabilities (150,000 ) Payments made on long-term notes payable (5,865 ) (32,469 ) Net cash used by financing activities (155,865 ) (32,469 ) Net (decrease) increase in cash and cash equivalents (410,450 ) 5,822 Cash and cash equivalents, beginning of year 1,134,547 48,672 Cash and cash equivalents, end of period $ 724,097 $ 54,494 Reconciliation of net loss to cash flows from operating activities: Net income (loss) $ 419,121 $ (5,681 ) Adjustments to reconcile net income (loss) to net cash (used) provided by operating activities: Software development costs amortized 90,215 107,419 Depreciation & amortization 109,140 144,538 Bad debts provision 5,785 Gain on fair value adjustment of derivatives (305,620 ) (26,544 ) Gain on settlement of derivative liabilities (450,654 ) Change in assets and liabilities: Decrease (increase) in accounts receivable 127,108 (92,557 ) Decrease (increase) in inventories 805 (12,779 ) Decrease in prepaid expenses 50,920 42,956 (Decrease) increase in accrued royalties (21,833 ) 96,705 (Decrease) in accounts payable (31,648 ) (95,092 ) Increase in income taxes payable 2,050 (Decrease) in deferred taxes (2,825 ) (Decrease) increase in other liabilities (80,389 ) 28,589 Net cash (used) provided by operating activities $ (92,835 ) $ 192,564 Schedule of Noncash Investing and Financing Activities: Long-term note payable issued for FormTool purchase $ 85,934 $ Equity issued for FormTool purchase $ 40,000 $ See accompanying notes. F-3 Table of Contents Findex.com, Inc. Notes to Condensed Consolidated Financial Statements March 31, 2008 (Unaudited) NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with Generally Accepted Accounting Principles for interim financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by Generally Accepted Accounting Principles for complete financial statements. The accompanying unaudited condensed consolidated financial statements reflect all adjustments that, in the opinion of management, are considered necessary for a fair presentation of the financial position, results of operations, and cash flows for the periods presented. The results of operations for such periods are not necessarily indicative of the results expected for the full fiscal year or for any future period. The December 31, 2007 condensed consolidated balance sheet was derived from our audited financial statements at that date.The accompanying financial statements should be read in conjunction with the audited consolidated financial statements of Findex.com, Inc. included in our Form 10-KSB for the fiscal year ended December 31, 2007. USE OF ESTIMATES The preparation of consolidated financial statements in conformity with Generally Accepted Accounting Principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and the accompanying notes. Significant estimates used in the consolidated financial statements include the estimates of (i) doubtful accounts, obsolete inventory, sales returns, price protection and rebates, (ii) provision for income taxes and realizability of the deferred tax assets, and (iii) the life and realization of identifiable intangible assets. The amounts we will ultimately incur or recover could differ materially from current estimates. INVENTORY Inventory, including out on consignment, consists primarily of software media, manuals and related packaging materials and is recorded at the lower of cost or market value, determined on a first-in, first-out, and adjusted on a per-item, basis. ACCOUNTING FOR LONG-LIVED ASSETS We review property and equipment and intangible assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability is measured by comparison of our carrying amount to future net cash flows the assets are expected to generate. If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the asset exceeds its fair market value.
